Citation Nr: 0613369	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  98-06 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extra-schedular evaluation for degenerative 
joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1992 decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The appeal was last before the Board in March 
2005.  The procedural history of this appeal may be found in 
that Remand as well as the earlier Remands issued by the 
Board.

A review of the claims files show that the veteran, in May 
2005 statements, once again raised a claim of entitlement to 
special monthly compensation for aid and attendance; claims 
of entitlement to increased ratings for diabetes mellitus, 
diabetic retinopathy, hypertension, low back disorder, and 
left ear hearing loss; and a claim of entitlement to service 
connection for heart disease.  These issues, however, are not 
currently developed or certified for appellate review.  
Accordingly, they are referred to the RO for appropriate 
action. 


FINDING OF FACT

The evidence of record does not present such an exceptional 
or unusual disability picture, due solely to the service-
connected degenerative joint disease of the right knee, as to 
render impractical the application of the regular schedular 
standards.




CONCLUSION OF LAW

The criteria for an extraschedular rating for degenerative 
joint disease of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & West 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.   Moreover, under VAOPGCPREC 8-03, 69 Fed. 
Reg. 25180 (2004), the VA General Counsel held, in substance, 
that if a veteran raises a downstream issue that was not 
covered in the initial notice letter dealing with a claim for 
service connection, no further VCAA notice is required.  
Therefore, given the July 2003 letter that apprised the 
veteran of the changes brought about by the VCAA, the 
information and evidence needed to substantiate his claim, 
and the division of responsibility in obtaining evidence, the 
Board finds that the duty to notify provisions found at 
38 U.S.C.A. § 5103(a) have been satisfied. 

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, 
pursuant to the Board's requests, VA requested that the 
veteran submit evidence tending to confirm his extraschedular 
entitlement, inclusive of medical records and employment 
data.  The veteran responded by providing authorizations for 
the release of his medical records, and VA, in turn, 
contacted each of the noted medical providers which led to 
the inclusion in the claims files of medical records from 
multiple treating medical professionals, including the 
veteran's records from Tulsa Regional Medical Center, Saint 
John Medical Center, Hill Crest Medical Center, and the VA 
Medical Centers in Oklahoma City, Muskogee, Tulsa, and 
Dallas.  

Efforts were also made by the RO to obtain any pertinent 
records from the Social Security Administration (SSA), but 
the RO was advised by the SSA in November 2003 that, after an 
exhaustive and comprehensive search, its personnel were 
unable to locate his SSA folder.  Likewise, while multiple 
post-remand requests were made for the veteran's treatment 
records held by Manor Care Health Services, no reply was ever 
forthcoming.  Therefore, adjudication of his claim may go 
forward without these records.  See Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim . . . [and] this duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim").  

It is also noted that the veteran argues that he should be 
provided a VA examination to obtain an opinion as to his 
extraschedular entitlement.  However, in this instance a 
medical examination is not deemed to be necessary to decide 
fairly the merits of the claim presented, pursuant to 38 
C.F.R. § 3.159(c)(4), given that the record does not denote 
any period of hospital care for treatment of right knee 
degenerative joint disease during the relevant time frame, 
nor is it shown by competent evidence that manifestations of 
right knee degenerative joint disease has markedly interfered 
with the veteran's employment.  In light of the foregoing, 
and in the absence of any indication from the veteran that 
there exists pertinent evidence that is not already on file, 
the Board finds that VA's duty-to-assist obligation has been 
fully satisfied in this instance.

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other ground in Mayfield v. Nicholson, No. 
05-7157 (Fed. Cir. April 5, 2006).

The Claim

It is contended that the veteran's service connected 
degenerative joint disease of the right knee causes marked 
interference with his employment that is not adequately 
compensated for by the normal rating criteria.  It is 
requested that the veteran be afforded the benefit of the 
doubt.

Initially, the Board notes that the RO specifically 
adjudicated and denied entitlement to an extra-schedular 
evaluation for right knee degenerative joint disease in 
February 2006.  Therefore, the Board may go forward with a 
merits adjudication of this claim without any prejudice to 
the veteran.  38 C.F.R. § 3.321(b); Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

Pertinent regulation provides that, in exceptional cases, 
where schedular evaluations are found to be inadequate, the 
RO may refer a claim to the Chief Benefits Director or the 
Director for Compensation and Pension Service for 
consideration of an "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  (Emphasis Added).

With the above criteria in mind, the Board notes that the 
record indicates that the veteran has received medical care 
for his service-connected right knee disorder since 1992, but 
in no way denotes any period of hospitalization since the 
early 1990s specifically for the purpose of evaluating or 
treating the right knee degenerative joint disease.  

As for the question of whether the right knee degenerative 
joint disease has markedly interfered with the veteran's 
employment, the record does not reflect that his prior 
employment as a counselor, as a lineman, and division manager 
for a public service company or as a high school principal 
was discontinued specifically as a result of his service-
connected right knee degenerative joint disease.  In fact, 
the October 1995 VA Form 21-4192, Request for Employment 
Information in Connection with Claim for Disability Benefits, 
reported that he was denied a job as an apprentice 
electrician because of a large number of health issues 
including left hip, left knee, and low back arthritis.  No 
medical professional is shown to have offered medical finding 
or opinion to the effect that the disability markedly 
interferes with the veteran's employment.

Notice is taken that a VA fee-basis examiner in June 2001 
noted that the veteran's occupation was affected by a 
reduction in range of motion of his right knee, in 
combination with left knee and low back pain, which precluded 
lots of lifting or bending.  The focus here, however, is 
solely on the effects of service-connected right knee 
degenerative joint disease, without regard to the functional 
limitations flowing from other disorders.  To that extent, 
the June 2001 findings and opinions are not dispositive.

Also included in the record is correspondence, dated in March 
1996, from the RO's Director, Vocational Rehabilitation and 
Counseling, wherein it was noted that a review of the 
veteran's files resulted in the Director's concurrence that 
the veteran was employable.  It was further stated that 
support for self-employment ventures was provided only to 
severely disabled veterans under Chapter 31 and such could 
not be justified in the veteran's case.

The veteran likewise references the fact that he was denied 
employment by VA as a file clerk in or about 1999 on the 
basis of a medical examination by a Dr. Todd.  Multiple 
efforts by the RO to obtain the record of such examination 
were unsuccessful, such that it must be concluded that such 
record does not exist or that further efforts to obtain same 
would be futile under 38 C.F.R. § 3.159(c)(2).  

That notwithstanding, the record does verify that the veteran 
was denied VA employment as a file clerk in October 1999 on 
the basis of a medical examination of October 22, 1999, which 
is shown to have included an abnormal electrocardiogram and 
an unremarkable chest X-ray.  But by the veteran's own 
statement in December 1999, that examination entailed an 
evaluation of the entirety of his health status, which is 
shown to include multiple disabilities, including hearing 
loss, tinnitus, sinus difficulties, cardiovascular 
impairment, and blindness, among others, many of which are 
not herein at issue.  To that end, the denial of VA 
employment as a file clerk for reasons other than the 
limitations imposed by the right knee degenerative joint 
disease, does not have a bearing on the outcome of this 
appeal.

Likewise, the Board recognizes that VA treatment records 
dated from February to July 2005 note that the veteran was in 
a nursing home from April to July 2005 and was authorized up 
to an additional 60 days of nursing home care to run from 
July to September 2005.  A July 2005 treatment record 
included the opinion that the veteran's need for a nursing 
home was due to his being unable to walk and morbid obesity.  
It was also opined that his nursing home care would not be 
renewed in September 2005 because he achieved independent 
functioning and self-care.  None of these records included an 
opinion that he was in the nursing home solely because of his 
service connected right knee degenerative joint disease.  The 
records also note that he was being discharged from the 
nursing home in September 2005 as planned.

Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for an extra-schedular 
consideration rating are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).

In reaching the above conclusion, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO as well as the personal hearing 
testimony.  The Board recognizes that lay witnesses can 
testify as to the visible symptoms or manifestations of a 
disease or disability.  Caldwell v. Derwinski, 
1 Vet. App. 466 (1991).  Their opinions as to the severity of 
the right knee degenerative joint disease, however, are not 
competent because laypersons without medical training and 
expertise are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 
5 Vet. App. 91 (1993).  Therefore, the Board assigns more 
weight to the lack of objective medical evidence of record as 
outlined above in deciding whether the veteran's service 
connected disability is entitled to an extra-schedular 
evaluation.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An extra-schedular evaluation for right knee degenerative 
joint disease is denied.


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


